NUMBER 13-22-00383-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                 IN THE INTEREST OF A.C., A MINOR CHILD


                On appeal from the County Court at Law No. 5
                         of Nueces County, Texas.


                                        ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam
       This is an appeal of a final order terminating parental rights. Appellant has filed a

first motion for extension of time to file a brief. Appellant’s brief was due on November 17,

2022. Appellant has requested a twenty-day extension to file a brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, we limit the request to one ten-day extension of time

absent truly extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       This Court, having fully examined and considered appellant’s motion is of the

opinion that, in the interest of justice, appellant’s first motion for extension of time to file

her brief should be granted with order. The Court, however, requires strict adherence to

the briefing rules in appeals of parental termination cases, such as this appeal, and looks

with disfavor upon the delay caused by such extension requests. See TEX. R. APP. P.

38.6; see also id. at R. 28.4.

       The Court grants appellant’s first motion for extension of time. This motion is

granted insofar as the Court will extend the appellant’s deadline to file her brief for ten

(10) days. Appellant’s brief is due on November 29, 2022. Further motions for extension

of time will not be favorably entertained by this Court, absent extraordinary circumstances.


                                                                         PER CURIAM



Delivered and filed on the
18th day of November, 2022.




                                               2